223 F.2d 646
96 U.S.App.D.C. 181, 10 P.U.R.3d 355
Edward LAMB et al., Appellants,v.Rosel H. HYDE et al., Individually and as Members of theFederal Communications Commission, Appellees.
No. 12308.
United States Court of Appeals District of Columbia Circuit.
Argued May 11, 1955.Decided May 26, 1955.

Mr. Russell Morton Brown, Washington, D.C., with whom Messrs. J. Howard McGrath and Robert J. Norvell, Washington, D.C., were on the brief, for appellants.
Mr. Warren D. Quenstedt, Atty. Federal Communications Commission, with whom Messrs. Warren E. Baker, Gen. Counsel, Federal Communications Commission, J. Smith Henley, Asst. Gen. Counsel, Federal Communications Commission, Harrison, Ark., and Stanley S. Neustadt, Atty., Federal Communications Commission, New York City, were on the brief for appellees.
Mr. Richard A. Solomon, Asst. Gen. Counsel, Federal Communications Commission, also entered an appearance for appellees.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court denying the appellants' motion for a preliminary injunction and granting the appellees' motion to dismiss.  We affirm on the ground that appellants have failed to exhaust the prescribed administrative remedy.  Myers v. Bethlehem Shipbuilding Co., 1938, 303 U.S. 41, 50-51, 58 S.Ct. 459, 82 L.Ed. 638.


2
Affirmed.